Filed 4/12/22 In re Douglas CA3
(opinion on transfer from Supreme Court)
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



                                                                                               C091545
 In re TYRONE A. DOUGLAS,
                                                                                  (Super. Ct. Nos. 13F00422,
           on Habeas Corpus.                                                              12F01245)

                                                                                  OPINION ON TRANSFER




         This matter was transferred to this court to consider the merit of Tyrone A.
Douglas’s claim in his petition for writ of habeas corpus that he is eligible for early
parole consideration under Proposition 57, the Public Safety and Rehabilitation Act of
2016.1 (In re Douglas (Mar. 9, 2022) 2022 Cal.LEXIS 1405, S268570.) Because
Douglas has been released on parole, we will dismiss the petition as moot.
                                                  BACKGROUND
         Douglas, who was convicted of two nonviolent felonies and a violent felony and
sentenced to prison, filed a petition for writ of habeas corpus challenging a regulation




1 Douglas declined to file a supplemental brief after transfer. The Attorney General filed
a supplemental return to the order to show cause.

                                                             1
adopted by the California Department of Corrections and Rehabilitation (CDCR) that
limited the parole-consideration benefit of section 32, subdivision (a)(1) of article I of the
California Constitution to inmates who were convicted only of nonviolent felonies, thus
excluding from early parole consideration anyone convicted of one or more violent
felonies plus one or more nonviolent felonies, so-called “mixed-offense inmates.” (See
Cal. Code Regs., tit. 15, § 3490, subd. (a)(5) [excluding violent offenders from
nonviolent offender parole consideration].) We denied Douglas’s petition for writ of
habeas corpus, concluding that “a person convicted of a violent felony offense and
sentenced to state prison is ineligible for early parole consideration under section
32(a)(1).” (In re Douglas (2021) 62 Cal.App.5th 726, 734, review granted June 16, 2021,
ordered not published Mar. 9, 2022, S268570.) The California Supreme Court granted
review and later transferred the matter back to this court with directions “to reconsider
the cause in light of In re Mohammad (2022) 12 Cal.5th 518. . . .” (In re Douglas, supra,
2022 Cal.LEXIS 1405, S268570.) Two days after the transfer order, Douglas was
released on parole.2
                                       DISCUSSION
       “ ‘ “[W]hen, pending an appeal from the judgment of a lower court, and without
any fault of the [opposing party], an event occurs which renders it impossible for this
court, if it should decide the case in favor of [defendant], to grant him any effectual relief
whatever, the court will not proceed to a formal judgment, but will dismiss the appeal” ’
as moot. [Citations.]” (People v. DeLeon (2017) 3 Cal.5th 640, 645.) The same applies




2 We take judicial notice of Douglas’s release on parole on March 11, 2022, as reflected
in CDCR’s movement history for Douglas, attached as Exhibit 2 to the Attorney
General’s supplemental return to the order to show cause filed in this court on March 24,
2022. (Evid. Code, § 452, subd. (c).)

                                              2
to a petition for writ of habeas corpus that has become moot; it must be dismissed. (In re
Miranda (2011) 191 Cal.App.4th 757, 763.)
      The sole relief Douglas requested in his petition for writ of habeas corpus was
early parole consideration under Proposition 57. Because Douglas has been released on
parole, we cannot grant him effectual relief. Accordingly, we must dismiss the petition
as moot.
                                     DISPOSITION
      The petition is dismissed as moot, and the order to show cause is discharged.



                                                   /S/
                                                MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



    /S/
RENNER, J.




                                            3